sUNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

Miguel Valentin, Jr.,

                Plaintiff,                 No. 1:18-cv-0005

     v.                                (Judge Richard P. Conaboy)

Nancy A. Berryhill,
Acting Commissioner of
Social Security,

                Defendant.


                              MEMORANDUM

I.   Procedural Background.


     We consider here the appeal of Plaintiff Miguel Valentin,

Jr. from a decision of the Social Security Administration (“SSA”

or “Agency”) that denied his application for Disability

Insurance Benefits (“DIB”). Plaintiff’s application was

initially denied at the administrative level on October 24, 2014

whereupon he filed a request for a hearing before an

Administrative Law Judge (“ALJ”). Plaintiff received a hearing

before an ALJ on August 25, 2016. That hearing resulted in a

written decision dated October 25, 2016 that was unfavorable to

Plaintiff. Plaintiff then filed a request for review with the

Appeals Council but that body denied his request. The Appeals

Council’s denial constitutes a final decision by the SSA and
vests this Court with jurisdiction over   Plaintiff’s appeal

pursuant to 42 U.S.C. § 405g.


II.   Testimony before the ALJ.


       A hearing was conducted before ALJ Randy Riley on August

25, 2016, in Harrisburg, Pennsylvania. Present at the hearing

were Plaintiff, his attorney, and Paul Anderson, a vocational

expert. The testimony may be summarized as follows.


      Plaintiff was forty-nine years of age on the date of the

hearing. He is married and lives in an apartment with his wife.

He completed the eleventh grade and has not obtained a GED. He

can read and write in English but has no military training or

vocational training. (R. at 37-38).


      Since he has been unemployed he has been supported by his

wife who works in their home as a baby sitter. He can dress

himself and shower without assistance but he does not cook, do

dishes, laundry, vacuum, or take out the trash. He spends most

of the day on the couch because he is on medications that make

him drowsy. He takes numerous small naps during the day. He and

his wife watch television together when her work is completed.

(R. 38-39).


      Plaintiff has a driver’s license but barely drives. Rather,

he depends upon his children to transport him. He cannot bend


                                  -2-
over to touch his toes and requires his wife’s help to put on

his shoes and socks. He only climbs the stairs when necessary to

get to his second floor apartment and cannot climb a ladder. He

does not use illegal drugs. He drinks alcohol but does not

believe that he has a problem with alcohol. He smokes

approximately one pack of cigarettes each day. He takes his

medications as prescribed and believes they are helping

“somewhat”. He suffers from anxiety and thinks the medication

may be contributing to his dizziness and fatigue. (R. 39-42).


     Plaintiff explained that the combination of the side

effects of his medications and his inability to sit or stand for

long periods of time make it impossible for him to work. He

stated that he stays home seven days each week if he does not

have an appointment of some sort. He stays home due to dizziness

and anxiety. He dozes off for ten to fifteen minutes each day

approximately nine to ten times. He is blind in his right eye

and has only blurry vision in his left eye. This blurry vision

in his left eye is sporadic. It happens three to four times each

day despite his use of corrective lenses. He has extreme anxiety

and experiences three to four panic attacks each day that last

from fifteen to twenty minutes. His anxiety is exacerbated when

he is alone. Two of the causes of his anxiety are his medical

issues and the fact that he and his wife have lost their house.




                               -3-
At night he gets only two to three hours of sleep despite the

fact that he takes Trazodone as a sleep aid. He also experiences

difficulty with memory and concentration. (R. 42-49).


     He was last employed by Home Depot. He was terminated from

that job because he was missing a lot of time due to his medical

issues with his feet. Home Depot approved his receipt of

Unemployment Compensation Benefits but Plaintiff has lost his

home due to his inability to make payments. He has been

prescribed special shoes to alleviate his foot pain but he has

no insurance and cannot afford them. He wears running shoes

because they provide extra cushioning. Another reason that he

seldom leaves his home is his fear of sun exposure. He has had

skin cancer and has been advised by doctors to avoid sun

exposure. Plaintiff sees a therapist weekly and a psychologist

monthly. He has lost interest in things that normally interested

him such as fishing and watching baseball with his boys. He is

frustrated by his inability to help out around the house and

argues with his wife about little things. (R. 49-53).


     Paul Anderson also testified. Mr. Anderson is a vocational

expert (“VE”). He testified that he is familiar with the SSA’s

definitions of the various types and exertional levels of work

and that he is versed in the content of Dictionary of

Occupational Titles. The VE also stated that he had reviewed



                               -4-
Plaintiff’s occupational history. He identified two jobs

Plaintiff had held: (1)janitorial employment with the Harrisburg

Hotel Corporation, a medium/unskilled job; and (2) customer

service clerk at a Home Depot, a heavy/unskilled job. (R. 53-

56).


       The ALJ phrased a hypothetical question to Mr. Anderson in

which he was asked to assume a person of the Plaintiff’s age,

education, and work experience with limitations including:

inability to use ladders; the need to avoid exposure to

unprotected heights and moving machinery; avoidance of

commercial driving; avoidance of tasks requiring right

peripheral visual acuity; and the need to work that is limited

to simple, routine tasks with few workplace changes and no

interaction with the general public. Based on these assumptions,

the VE stated that such an individual could not do Plaintiff’s

past relevant work. The VE did determine, however, that the

hypothetical individual could do such light duty jobs as “potato

chip sorter” and “bakery worker, conveyer line” and could

perform sedentary work such as “nut sorter”.


       The VE testified further that an additional limitation that

confined the hypothetical individual to only occasional “left

peripheral activity” would not limit his employability because

the jobs he had identified do not require “field of vision” for



                                 -5-
Department of Labor standards. The VE did note that missing one

and one-half days each month due to inability to obtain

transportation would not permit competitive employment. Also,

the VE stated that the need to take two unscheduled fifteen

minute breaks each day to deal with health issues would render

the hypothetical individual unemployable. (R. 56-59).


III. Medical Evidence.

     a. Plaintiff’s Treating Physicians.


     Dr. John P. Welch was Plaintiff’s primary care physician

for more than ten years during which he saw Plaintiff on more

than thirty occasions. (R. 407). During the course of this

treatment Dr. Welch consistently diagnosed Plaintiff as

suffering from bilateral visual problems, diabetes mellitus,

skin lesions, depression, and anxiety. (R. 281-468). Over the

course of their doctor/patient relationship, Dr. Welch referred

Plaintiff to specialists at the Milton S. Hershey Medical Center

where he underwent surgery to remove a cancerous lesion from his

nose and subsequent reconstructive surgery on his nasal region.

(R. 288-314). Dr. Welch also referred Plaintiff to ocular

specialists at the Milton S. Hershey Medical Center due to

glaucoma of the right eye and abnormal intraocular pressure in

both eyes. Ultimately, these specialists determined that




                               -6-
Plaintiff was blind in the right eye and had seriously impaired

vision in his left eye.


     Dr. Welch’s progress notes document Plaintiff’s anxiety and

depression on many occasions. Dr. Welch also noted on many

occasions that a major stressor for Plaintiff was the fact that

he had lost his employment and with it his ability to provide

for his family. Accordingly, Dr. Welch referred Plaintiff to

T.W. Ponessa and Associates Counseling Services in July of 2015

where he was counseled on at least twenty-three occasions under

the direction of Dr. Felicia De Jesus, a psychiatrist. Dr. De

Jesus initially diagnosed Plaintiff as suffering from major

depressive disorder and generalized anxiety disorder. Dr. De

Jesus subsequently saw Plaintiff on at least three other

occasions and Mitzie Rivera, a licensed counselor working under

Dr. De Jesus’ direction, saw Plaintiff on at least fourteen

other occasions. (R. 394-406).


     On July 19, 2016, Ms. Rivera completed a Mental Residual

Functional Capacity Assessment regarding Plaintiff. (R. 471-

474). Ms. Rivera noted that Plaintiff had been treated weekly

for a period of one year and that his GAF scores had ranged from

thirty-two to forty over that time. Ms. Rivera indicated also

that Plaintiff had “marked” limitations in terms of his

abilities to: work in coordination with or proximity to others



                                 -7-
without being distracted by them; complete a normal workday and

workweek without interruptions from psychologically based

symptoms and to perform at a consistent pace without an

unreasonable number of unscheduled rest periods; interact

appropriately with the general public; accept instructions and

respond appropriately to criticism from supervisors; get along

with coworkers or peers without distracting them or exhibiting

behavioral extremes; respond appropriately to changes in the

work settings; and tolerate normal levels of stress. Ms. Rivera

also noted that Plaintiff had “extreme” limitations in his

ability to travel in unfamiliar places or use public

transportation.1


        On January 16, 2016, Dr. Welch completed a Physical

Residual Functional Capacity Questionnaire regarding Plaintiff.

(R. 407-412). Dr. Welch noted that Plaintiff had psychological

conditions that affect his physical condition including

depression and anxiety. Dr. Welch noted also that both

Plaintiff’s physical and emotional impairments were reasonably

consistent with the symptoms and functional limitations

identified in his evaluation. Dr. Welch assessed that

Plaintiff’s conditions would never be severe enough to interfere


        1
         In the context of the form Ms. Rivera completed, “marked” limitations indicate seriously
limited ability to function and “extreme” limitations indicate that the ability to function is precluded.



                                                  -8-
with the attention and concentration needed to perform simple

work tasks. However, he indicated that Plaintiff was incapable

of tolerating even “low stress” jobs. Plaintiff’s impairments

were expected to produce good and bad days with the result that

he would likely miss more than four days of work in a month’s

time. Dr. Welch also concluded that Plaintiff would be off task

more than 15 per cent of an eight hour workday secondary to his

need to take numerous unscheduled breaks of three minutes

duration. Dr. Welch did not conclude that physical limitations

alone would preclude Plaintiff from gainful employment.


     b. Dr. Spencer Long.


     Dr. Long saw Plaintiff in his capacity as a consulting/

examining physician on referral from the Bureau of Disability

Determination. On the basis of his one examination of Plaintiff

conducted August 29, 2016, Dr. Long affirmed diagnoses of

diabetes, glaucoma, bilateral hip and knee pain, poor balance,

and hypertension. (R. 477-78). Dr. Long assigned Plaintiff a

prognosis of “fair”. Coincident with his physical examination of

Plaintiff, Dr. Long executed a Medical Source Statement of

Ability to Do Work-Related Activities (Physical). As the name of

this document implies, it sheds no light on Plaintiff’s

emotional impairments or their effect on his ability to work.

Dr. Long’s statement (R. 479-482) does generally support the



                               -9-
proposition that Plaintiff is physically capable of performing

such substantial gainful activity as the ALJ identified in his

decision. (R. at 23).


IV.    ALJ Decision.


       The ALJ’s decision (Doc. 9-2) was unfavorable to Plaintiff.

It included the following findings of fact and conclusions of

law:


         1. The claimant meets the insured status

            requirements of the Social Security Act through

            December 31, 2018.

         2. The claimant has not engaged in substantial

            gainful activity since July 17, 2013, the

            alleged onset date.

         3. The claimant has the following severe

            impairments: loss of vision in the right eye

            secondary to glaucoma; depression; and anxiety.

         4. The claimant does not have an impairment or

            combination of impairments that meets or

            medically equals the severity of one of the

            listed impairments in 20 C.F.R Pt. 404, Sub

            Part P, Appx. 1.

         5. After careful consideration of the entire

            record, the undersigned finds that the claimant


                                  - 10 -
  has a residual functional capacity to perform a

  full range of work at all exertional levels but

  with the following non exertional limitations:

  he can never climb ladders, ropes or scaffolds;

  he must avoid exposure to hazards, unprotected

  heights, and moving machinery with rapidly

  moving parts; he can do no commercial driving;

  he is limited to simple routine and repetitive

  tasks involving simple work-related decisions

  with few if any workplace changes and no

  interaction with the public; and the claimant

  can perform no work requiring right peripheral

  acuity.

6. The claimant is unable to perform any past

  relevant work.

7. The claimant was born on September 16, 1957 and

  was forty-five years old, which is defined as a

  younger individual age 18-49, on the alleged

  disability onset date.

8. The claimant has a limited education and is

  able to communicate in English.

9. Transferability of job skills is not material

  to the determination of disability because

  using the Medical-Vocational Rules as a


                       - 11 -
               framework supports a finding that the claimant

               is “not disabled,” whether or not the claimant

               has transferrable job skills.

           10. Considering the claimant’s age, education, work

               experience, and residual functional capacity,

               there are jobs that exist in significant

               numbers in the national economy that the

               claimant can perform.

           11. The claimant has not been under a disability,

               as defined in the Social Security Act, from

               July 17, 2013 through the date of this

               decision.

V.     Disability Determination Process.

       The Commissioner is required to use a five-step analysis to

determine whether a claimant is disabled.2                          It is necessary for



       2
          ADisability@ is defined as the Ainability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be expected to result
in death or which has lasted or can be expected to last for a continuous period of not less than 12
months . . . .@ 42 U.S.C. ' 423(d)(1)(A). The Act further provides that an individual is disabled

               only if his physical or mental impairment or impairments are of such
               severity that he is not only unable to do his previous work but cannot,
               considering his age, education, and work experience, engage in any
               other kind of substantial gainful work which exists in the national
               economy, regardless of whether such work exists in the immediate
               area in which he lives, or whether a specific job vacancy exists for
               him, or whether he would be hired if he applied for work.

42 U.S.C. ' 423(d)(2)(A).



                                               - 12 -
the Commissioner to ascertain: 1) whether the applicant is

engaged in a substantial activity; 2) whether the applicant is

severely impaired; 3) whether the impairment matches or is equal

to the requirements of one of the listed impairments, whereby he

qualifies for benefits without further inquiry; 4) whether the

claimant can perform his past work; 5) whether the claimant=s

impairment together with his age, education, and past work

experiences preclude him from doing any other sort of work.     20

C.F.R. '' 404.1520(b)-(g), 416.920(b)-(g); see Sullivan v.

Zebley, 493 U.S. 521, 110 S. Ct. 885, 888-89 (1990).

      The disability determination involves shifting burdens of

proof.   The initial burden rests with the claimant to

demonstrate that he or she is unable to engage in his or her

past relevant work.   If the claimant satisfies this burden, then

the Commissioner must show that jobs exist in the national

economy that a person with the claimant=s abilities, age,

education, and work experience can perform.   Mason v. Shalala,

993 F.2d 1058, 1064 (3d Cir. 1993).

      As set out above, the instant decision was decided at the

fifth step of the process when the ALJ found there are jobs that

exist in the national economy that Plaintiff is able to perform.

(Doc. 9-2 at 23).

VI.   Standard of Review.




                               - 13 -
     This Court’s review of the Commissioner=s final decision is

limited to determining whether there is substantial evidence to

support the Commissioner=s decision.    42 U.S.C. ' 405(g);

Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999).

Substantial evidence means Amore than a mere scintilla”.      It

means “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.@    Richardson v. Perales, 402

U.S. 389, 401 (1971); see also Cotter v. Harris, 642 F.2d 700,

704 (3d Cir. 1981).   The Third Circuit Court of Appeals further

explained this standard in Kent v. Schweiker, 710 F.2d 110 (3d

     Cir. 1983).

           This oft-cited language is not . . . a
           talismanic or self-executing formula for
           adjudication; rather, our decisions make
           clear that determination of the existence
           vel non of substantial evidence is not
           merely a quantitative exercise. A single
           piece of evidence will not satisfy the
           substantiality test if the Secretary
           ignores, or fails to resolve, a conflict
           created by countervailing evidence. Nor is
           evidence substantial if it is overwhelmed
           by other evidenceB-particularly certain
           types of evidence (e.g., that offered by
           treating physicians)B-or if it really
           constitutes not evidence but mere
           conclusion. See Cotter, 642 F.2d at 706
           (ASubstantial evidence@ can only be
           considered as supporting evidence in
           relationship to all the other evidence in
           the record.@) (footnote omitted). The
           search for substantial evidence is thus a
           qualitative exercise without which our
           review of social security disability cases
           ceases to be merely deferential and becomes
           instead a sham.


                               - 14 -
710 F.2d at 114.

     This guidance makes clear it is necessary for the Secretary

to analyze all evidence.   If she has not done so and has not

sufficiently explained the weight given to all probative

exhibits, Ato say that [the] decision is supported by

substantial evidence approaches an abdication of the court=s

duty to scrutinize the record as a whole to determine whether

the conclusions reached are rational.@       Dobrowolsky v. Califano,

606 F.2d 403, 406 (3d Cir. 1979).       In Cotter, the Circuit Court

clarified that the ALJ must not only state the evidence

considered which supports the result but also indicate what

evidence was rejected: ASince it is apparent that the ALJ cannot

reject evidence for no reason or the wrong reason, an

explanation from the ALJ of the reason why probative evidence

has been rejected is required so that a reviewing court can

determine whether the reasons for rejection were improper.@

Cotter, 642 F.2d at 706-07.   However, the ALJ need not undertake

an exhaustive discussion of all the evidence.       See, e.g., Knepp

v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000).       AThere is no

requirement that the ALJ discuss in her opinion every tidbit of

evidence included in the record.@       Hur v. Barnhart, 94 F. App=x

130, 133 (3d Cir. 2004).   A[W]here [a reviewing court] can

determine that there is substantial evidence supporting the



                               - 15 -
Commissioner=s decision, . . .     the Cotter doctrine is not

implicated.@   Hernandez v. Commissioner of Social Security, 89

Fed. Appx. 771, 774 (3d Cir. 2004) (not precedential).

     A reviewing court may not set aside the Commissioner=s final

decision if it is supported by substantial evidence, even if the

court would have reached different factual conclusions.

Hartranft, 181 F.3d at 360 (citing Monsour Medical Center v.

Heckler, 806 F.2d 1185, 1190-91 (3d Cir. 1986); 42 U.S.C. '

405(g) (A[t]he findings of the Commissioner of Social Security as

to any fact, if supported by substantial evidence, shall be

conclusive . . .@). AHowever, even if the Secretary=s factual

findings are supported by substantial evidence, [a court] may

review whether the Secretary, in making his findings, applied

the correct legal standards to the facts presented.@    Friedberg

v. Schweiker, 721 F.2d 445, 447 (3d Cir. 1983) (internal

quotation omitted).   Where the ALJ=s decision is explained in

sufficient detail to allow meaningful judicial review and the

decision is supported by substantial evidence, a claimed error

may be deemed harmless.   See, e.g., Albury v. Commissioner of

Social Security, 116 F. App=x 328, 330 (3d Cir. 2004) (not

precedential) (citing Burnett v. Commissioner, 220 F.3d 112 (3d

Cir. 2000) (A[O]ur primary concern has always been the ability to

conduct meaningful judicial review.@). Finally, an ALJ=s decision

can only be reviewed by a court based on the evidence that was


                                 - 16 -
before the ALJ at the time he or she made his or her decision.

Matthews v. Apfel, 239 F.3d 589, 593 (3d Cir. 2001).

VII. Discussion

     A. General Considerations

     At the outset of our review of whether the ALJ has met the

substantial evidence standard regarding the matters at issue

here, we note the Third Circuit has repeatedly emphasized the

special nature of proceedings for disability benefits.      See

Dobrowolsky, 606 F.2d at 406.     Social Security proceedings are

not strictly adversarial, but rather the Social Security

Administration provides an applicant with assistance to prove

his claim.    Id.   AThese proceedings are extremely important to

the claimants, who are in real need in most instances and who

claim not charity but that which is rightfully due as provided

for in Chapter 7, Subchapter II, of the Social Security Act.@

Hess v. Secretary of Health, Education and Welfare, 497 F. 2d

837, 840 (3d Cir. 1974).     As such, the agency must take extra

care in developing an administrative record and in explicitly

weighing all evidence.     Dobrowolsky, 606 F.2d at 406.   Further,

the court in Dobrowolsky noted Athe cases demonstrate that,

consistent with the legislative purpose, courts have mandated

that leniency be shown in establishing the claimant=s disability,

and that the Secretary=s responsibility to rebut it be strictly

construed.@   Id.


                                 - 17 -
       B. Plaintiff’s Allegations of Error.

       Plaintiff advances seven allegations of error in the

Agency's decision that are to a significant extent repetitive.

These allegations coalesce into one core assignment of error.

That allegation questions whether the ALJ properly evaluated the

medical evidence regarding the degree of impairment caused by

his depressive disorder and generalized anxiety disorder—-both

conditions the ALJ accepted as “severe impairments”.3 Having

reviewed the entire record thoroughly, the Court finds that

substantial evidence does not support the ALJ’s decision with

respect to Plaintiff’s level of psychological/emotional

impairment. Thus, the Court is concerned that the ALJ’s RFC

determination may not adequately account for Plaintiff’s

psychological/emotional impairments.

       The ALJ assigned only limited weight to Dr. Welch’s

assessment of Plaintiff’s psychological conditions. This

assessment included Dr. Welch’s findings: that Plaintiff was

incapable of performing even low stress jobs; that Plaintiff’s

psychological impairments affected his ability to concentrate;

and that Plaintiff would miss work more than four days each

month and be off task for than 15 per cent of the time even on


       3
         The Court finds unequivocally that the Medical Source Statements provided by Drs. Welch
and Long constitute the requisite substantial evidence to support the ALJ’s assessment of Plaintiff’s
physical capacities.



                                               - 18 -
the days he was at work. Under applicable regulations and the

law of the Third Circuit, a treating medical source’s opinions

are generally entitled to controlling weight, or at least

substantial weight. See, e.g., Fargnoli v. Halter, 247 F3d 34,

43 (3d Cir. 2001) (citing 20 C.F.R. § 404.1527(c)(2); Cotter v.

Harris 642 F2d 700,704 (3d Cir. 1981). Sometimes called the

“treating physician rule,” the principle is codified for cases,

like the instant case, filed before March 27, 2017 at 20 C.F.R.

404.1527(c)(2). It is widely accepted in the Third Circuit.

Mason v. Shalala, 994 F2d 1058(3d Cir. 1993). The regulation

addresses the weight to be given to a treating source’s opinion:

“If we find that a treating source’s opinion on the issue(s) of

the nature and severity of your impairment(s) is well-supported

by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial

evidence in your case, we will give it controlling weight.” 20

C.F.R § 404.1527(c)(2). “A cardinal principle guiding disability

eligibility determinations is that the ALJ accord treating

physicians’ reports great weight, especially when their opinions

reflect expert judgment based on continuing observation of the

patient’s condition over a prolonged period of time.” Morales v.

Apfel, 225 F3d 310,317(3d Cir. 2000)(citations omitted); see

also Brownawell v. Commissioner of Social Security, 554 F3d

352,355 (3d Cir. 2008).


                              - 19 -
     Nevertheless, relevant authority makes clear that a

treating physicians’ opinion is not always or automatically

entitled to controlling weight. While the general principle that

an ALJ need not cite every piece of relevant evidence in the

record applies in the treating physician opinion context, the

ALJ must adequately explain the reasons for rejecting a treating

physician’s opinion. Fargnoli, supra, at 42; see also Sykes v.

Apfel, 228 F3d 259, 266n.9(3d Cir.)2009). In choosing to reject

the treating physician’s assessment, an ALJ may not make

“speculative inferences from medical reports and may reject a

treating physician’s opinion outright only on the basis of

contradictory medical evidence and not due to his or her own

credibility judgments, speculation, or lay opinion.” Morales,

supra, at 317 (citing Plummer v. Apfel, 186 F3d 422,429 (3d Cir.

1999). “Lay reinterpretation of medical evidence does not

constitute ‘inconsistent substantial evidence.’” Carver v.

Colvin, 216 WL 6601665 at *16 (M.D.Pa. September 14, 2016).

Thus, a reviewing Court must disregard medical evidence cited as

contradictory if it is in fact merely lay interpretation or

judgment rather than that of qualified medical professional.

     The fundamental problem here is that the ALJ assigned only

limited weight to Dr. Welch’s assessment of Plaintiff’s

psychological conditions. This assessment included Dr. Welch’s

findings that Plaintiff was incapable of performing even low


                              - 20 -
stress jobs, that Plaintiff’s psychological impairments affected

his ability to concentrate, and that Plaintiff would miss work

more than four days each month and be off task more than 15 per

cent of the time even on the days he was at work.4 Despite these

assessments by Dr. Welch, the long-time treating physician, the

ALJ gave short thrift to his opinion and stated: “Dr. Welch has

an insufficient basis of knowledge for opining that the

claimant’s conditions, physical and mental, are disabling”. (R.

at 20).

       This cavalier dismissal of the treating physician’s opinion

is completely unsupported by other, contradictory medical

evidence of record as required by Morales and Plummer, supra.

The ALJ points to absolutely nothing in the record offered by a

competent medical provider that contradicts Dr. Welch’s

evaluation of Plaintiff’s psychological impairment. The ALJ’s

perfunctory dismissal of Dr. Welch’s opinion does not constitute

evidence. Rather, it is mere speculation or lay opinion and, as

such, insufficient to validate his decision.

       Thus, based upon a lack of substantial evidence to support

the ALJ’s conclusion that Plaintiff can perform substantial



       4
         Dr. Welch’s assessments are corroborated by the Medical Source Statement from Plaintiff’s
mental health counselor, Mitzie Rivera, who, working under the direction of Psychiatrist Felicia De
Jesus, provided therapy to Plaintiff at least 18 different occasions between July and December of
2015.



                                              - 21 -
gainful activity despite his acknowledged severe psychological

impairments, this case will be remanded to the Commissioner. The

Commission is directed to expand the record to include the

report of a consulting/examining psychiatrist and to then

reexamine this case in light of said report. An Order consistent

with this determination will be filed contemporaneously.



                                   BY THE COURT,



                                     S/Richard P. Conaboy
                                    RICHARD P. CONABOY
                                   UNITED STATES DISTRICT JUDGE


Dated: October 9, 2018




                              - 22 -
- 23 -
